PER CURIAM: *
Robinson Jimenez-Laines asserts that this court should remand for correction of a clerical error in the judgment pursuant to Federal Rule of Criminal Procedure 36. We remand for the limited purpose of correcting the judgment to reflect that Jimenez was convicted and sentenced under 8 U.S.C. § 1326(a) and (b)(1) rather than under § 1326(a) and (b)(2). See Fed. R.Crim.P. 36.
REMANDED FOR THE LIMITED PURPOSE OF CORRECTING CLERICAL ERROR IN JUDGMENT.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.